IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



COAST REAL ESTATE SERVICES                      NO. 72397-9-1
FOR GREENTREE APARTMENTS IN
KING COUNTY, JEANETTA WALSTON
(manager),
                    Respondent,
                                                                                  1
                                                DIVISION ONE
               v.



WAYNE R. RICHARDSON,                            UNPUBLISHED OPINION


                    Appellant.                  FILED: August 3, 2015



      Lau, J. —Wayne Richardson appeals an order denying his CR 60 motion to

vacate following the trial court's order granting summary judgment of dismissal to Coast

Real Estate Services. He argues the trial court erred in denying the motion and that it

erred by treating the motion as a motion to reconsider rather than a motion to vacate.

Because the trial court properly granted summary judgment to Coast Real Estate

Services and properly denied the motion to reconsider/vacate, we affirm.
No. 72397-9-1/2



                                          FACTS


       Between February 2007 and early 2014, Wayne Richardson was a tenant in the

Greentree Apartments, an apartment complex managed by Coast Real Estate Services.

       On November 25, 2013, Richardson, representing himself, sued Coast Real

Estate Services and Greentree Apartments Community Manager Jeanetta Walston

(collectively, "Defendants") under RCW 59.18, alleging various defects with his

apartment.1 Clerk's Papers (CP) at 1-17. Richardson failed to serve Coast with original

process. On December 19, Richardson filed a motion for default and a motion for a

temporary injunction against Defendants. Richardson's injunction motion sought to

prevent Defendants from renting his unit or any other unit in his building until certain

defects were fixed. Defendants objected, arguing lack of jurisdiction, improper service,

and that the pleadings failed to comply with King County Local Civil Rule 7 (KCLCR)

governing motions practice. On December 27, the trial court struck Richardson's

motion for default for failing to comply with KCLCR 7. The court also denied

Richardson's motion for a temporary injunction without prejudice.

       On January 17, 2014, Richardson re-noted his motion for a temporary injunction.

Defendants again objected on the basis of lack of service but also argued Richardson

failed to show the elements necessary for a temporary injunction. On March 7, the trial

court again denied Richardson's motion following a hearing.

       On March 21, Richardson filed a motion for discovery and provided two new

addresses for service of future pleadings—a post office box in Seattle and a



       1 Richardson never notified the Defendants about the alleged defects as required
by the lease before he filed his lawsuit. He also stopped paying rent.
                                          -2-
No. 72397-9-1/3



campground in Kent, Washington. On May 20, Defendants filed a motion for summary

judgment arguing that Richardson's failure to pay rent under RCW 59.18.080 bars his

lawsuit.2 A hearing on the motion was noted for June 20. Defendants sent the motion

to both addresses Richardson provided in his motion for discovery. Richardson never

filed any response to Defendants' motion. Defendants filed a reply on June 16

confirming they had not received any response from Richardson. On June 27, the trial

court granted defendant's motion for summary judgment, noting that Richardson failed

to file a response and failed to appear at the summary judgment hearing.

       On July 21, Richardson filed a motion to vacate order of defendant's summary

judgment. The trial court treated Richardson's motion as a motion for reconsideration

and denied the motion. Richardson appeals.

                                        ANALYSIS

       Standard of Review


      We review an order granting summary judgment de novo, considering whether

"there is no genuine issue as to any material fact and ... the moving party is entitled to

a judgment as a matter of law." CR 56(c); see Ranger Ins. Co. v. Pierce County, 164
Wash. 2d 545, 552, 192 P.3d 886 (2008).

      A trial court's denial of a motion to reconsider or a motion to vacate is reviewed

for an abuse of discretion. Singleton v. Naegeli Reporting Corp., 142 Wash. App. 598,

175 P.3d 594 (2008); State v. A.N.W. Seed Corp., 44 Wash. App. 604, 607, 722 P.2d 815



        2 The Residential Landlord-Tenant Act, ch. 59.18 RCW, provides that a tenant
"shall be current" in rent and utility payments "before exercising any remedies" under
the act. When the motion was filed, Richardson was in arrears on rent in the amount of
$2,170 and had vacated the apartment following an unlawful detainer action.
No. 72397-9-1/4



(1986). "A trial court abuses its discretion if its decision is manifestly unreasonable or

based on untenable grounds or untenable reasons." In re Marriage of Littlefield, 133
Wash. 2d 39, 46-47, 940 P.2d 1362 (1997).

       Summary Judgment

       Richardson argues that the trial court erred when it denied his motion to vacate

the order granting summary judgment to Defendants. Because Richardson was timely

served with Defendants' summary judgment motion and failed to respond, summary

judgment was proper.

       The record shows that Richardson was timely served with Defendants' motion for

summary judgment. CR 56(c) requires a party moving for summary judgment to serve

the motion "not later than 28 calendar days before the hearing." CR 5(2)(A) states that

when a party elects to serve by mail, such service is "complete upon the third day

following the day upon which [relevant documents] are placed in the mail. .. ." CR

5(2)(A). Because Defendants mailed their motion for summary judgment and related

materials on May 20, service was complete on May 23, 28 days before the scheduled

hearing on June 20.

       Further, the record shows that Defendants mailed their summary judgment

motion to both addresses Richardson provided. On a motion submitted March 24,

Richardson noted two addresses at which he could receive service. Richardson

admitted that he mistyped one of these addresses. But Richardson never notified the

trial court about this error, despite his duty to keep the court and counsel informed of his

correct address. CR 13(e); see ajso Edwards v. Le Due, 157 Wash. App. 455, 460, 238
P.3d 1187 (2010) (A trial court must hold pro se parties to the same standards to which

                                           -4-
No. 72397-9-1/5



it holds attorneys). In any event, Defendants mailed the summary judgment pleadings

to both addresses, and nothing in the record indicates the other address Richardson

provided was invalid for purposes of mail service.

       Because Richardson failed to respond after receiving sufficient service, summary

judgment was proper. See Davies v. Holy Family Hosp., 144 Wash. App. 483, 499-500,

183 P.3d 283 (2008); see also Weatherbee v. Gustafson, 64 Wash. App. 128, 131, 822
P.2d 1257 (1992) ("The granting of summary judgment is proper if the nonmoving party,

after the motion is made, fails to establish any facts which would support an essential

element of its claim.").

       Motion to Vacate or Reconsider

       Richardson contends that the trial court erred by denying his motion to vacate

and that the trial court erred by treating his motion as a motion to reconsider. But

whether Richardson's motion was properly considered as a motion to reconsider or a

motion to vacate is irrelevant because we conclude he fails under either standard.

First, for the reasons discussed above, the trial court properly granted Defendants'

motion for summary judgment. Under the circumstances here, the trial court did not

abuse its discretion when it treated Richardson's motion under the more generous

reconsideration standard. See Wagner Dev. Inc.. v. Fidelity & Deposit Co. of Maryland,

95 Wash. App. 896, 906, 977 P.2d 639 (1999).

       But even if we treat the motion as a motion to vacate, Richardson's failure to

submit a supporting affidavit or declaration defeats the motion. CR 60(e) provides that

a party seeking vacation of a final order must support his motion to vacate with an
affidavit setting forth a set of facts upon which the motion is based. CR 60(e). Because

                                          -5-
No. 72397-9-1/6



Richardson failed to provide a supporting affidavit or declaration, the trial court did not

abuse its discretion when it denied Richardson's motion. See Gustafson v. Gustafson.

54 Wash. App. 66, 70, 772 P.2d 1031 (1989) (A trial court's decision on a motion to vacate

"will not be reversed in the absence of a manifest abuse of that discretion."); see also

Davidson Series &Assocs. v. City of Kirkland. 159 Wash. App. 616, 624, 246 P.3d 822

(2011) ("On summary judgment review, we may affirm the trial court's decision on any

basis within the record.").3

                                       CONCLUSION

       For the reasons discussed above, we affirm.




WE CONCUR:




   ) C\ ckcw            ^T
                  Ii




       3 We note that Richardson, pro se appellant, includes many confusing and
irrelevant arguments in his briefing. We find these arguments unpersuasive and do not
consider them. See Orwick v. City of Seattle, 103 Wash. 2d 249, 256, 692 P.2d 793
(1984) ("It is not the function of trial or appellate courts to do counsel's thinking and
briefing.").